Citation Nr: 0421381	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-08 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches secondary 
to head trauma.  

2.  Entitlement to service connection for vertigo secondary 
to head trauma.  

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to April 
1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in North Little Rock, Arkansas (the RO).

In October 2001, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In March 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  As a result of the development 
actions, private and VA treatment records dated from March 
1992 to August 2002 and May 2003 VA examination reports were 
added to the veteran's claims folders.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) [the DAV 
case], the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
October 2003.  

In February 2004, the RO issued a supplemental statement of 
the case (SSOC) which confirmed and continued its previous 
denial of the veteran's claims.  Thus, DAV/Bernard concerns 
were rectified [but see the discussion of the need for a 
remand below].    

Clarification of issue on appeal

As originally developed by the RO, the appeal included an 
issue of entitlement to service connection for chest pain.  
In its October 2003 remand, the Board recharacterized the 
issue as entitlement to service connection for disability 
manifested by chest pain, to include cardiovascular disease.   

After review of the claims file, the Board notes that an 
August 1991 rating decision granted service connection for 
left lower lobe pulmonary nodule.  At that time, it was 
expressly stated by the RO that chest pain was considered a 
part of the service-connected pulmonary condition.  See 
discussion section of the August 1991 rating decision.  
Therefore, insofar as the veteran seeks entitlement to 
service connection for chest pain and chest pain has been 
attributed to the service-connected left lower lobe pulmonary 
nodule, his claim has already been granted.  

Because chest pain has been expressly considered by VA as 
part and parcel of the service-connected left lower lobe 
pulmonary nodule, the Board has rephrased the last issue as 
one for service connection for a heart disorder to provide 
greater clarity and give the veteran the greatest possible 
consideration of his claim.    

Remand

A review of the claims file reveals that additional private 
treatment records (dated in July 2003) were received by the 
RO after the most recent SSOC was issued in February 2004.  
The veteran did not waive RO consideration of this evidence 
and an additional SSOC was not issued.  Ordinarily, this 
would mandate a remand for initial consideration of such 
evidence by the RO.  See 38 C.F.R. §§ 19.31(b), 20.1304(a) 
(2003); see also the DAV case, supra, and Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).  
However, a careful reading discloses that such records 
pertain specifically to the veteran's heart claim and do not 
provide specific information as to his headache and vertigo 
claims.  As such, the newly submitted  are not "pertinent" to 
the issues of the veteran's entitlement to service connection 
for headaches and vertigo.  See 38 C.F.R. § 20.1304.  
Therefore, there is no need to seek a waiver from the veteran 
or to remand these two issues to the RO to consider the 
recently received evidence. This Board decision will 
therefore addresses on the merits the claims of entitlement 
to service connection for headaches secondary to head trauma 
and vertigo secondary to head trauma.  

The newly submitted evidence does, however, appear to be 
pertinent to the issue of entitlement to service connection 
for a heart disorder.  That issue is addressed in the REMAND 
portion of the decision below.  The issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's headaches are related to his military service, or 
any incident thereof.

2.  Competent medical evidence does not reveal that the 
veteran's vertigo is related to his military service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  Headaches secondary to head trauma were not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Vertigo secondary to head trauma was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
headaches and vertigo, both of which he claims are secondary 
to head trauma.  As noted in the Introduction, the veteran's 
heart disorder claim is being remanded for additional 
development.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the September 1999 rating 
decision.  More recently, the RO applied the current standard 
of review in the February 2004 SSOC.  Thus, any deficiency in 
the RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran 's 
claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
1999 Statement of the Case (SOC) and the February 2004 SSOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
March 2001.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that the claimed 
conditions were related to military service.  Specifically, 
he was advised that he could provide the names, addresses, 
and approximate dates of treatment for all VA and non-VA 
health care providers who had treated him for headaches and 
vertigo.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in September 1999).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in February 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In March and June 2004, the 
veteran's representative submitted additional argument in 
support of his claims.  Therefore, there is no prejudice to 
the veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claims were subsequently re-adjudicated by the RO 
after appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA treatment records and reports of VA examinations, 
which will be described below.  The veteran and his 
representative have not identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2001.  His 
representative has submitted written argument on his behalf, 
most recently in March 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  In order to show a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 
See 38 C.F.R. § 3.303(b) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Because the two claimed disabilities, headaches and vertigo, 
allegedly stem from a single incident, the Board will address 
them together.


1.  Entitlement to service connection for headaches secondary 
to head trauma.  

2.  Entitlement to service connection for vertigo secondary 
to head trauma.  

Factual background

Service medical records show that the veteran was seen in 
January 1979 for complaint of headaches; no findings were 
shown.  Sinus headaches were diagnosed in April and May 1979.  

In December 1985, the veteran was knocked unconscious in a 
boxing match.  In February 1986, he complained of headaches 
since being knocked out.  Examination conducted in March 1986 
revealed a diagnosis of cluster versus tension headaches.  An 
April 1986 computerized tomography (CT) scan of the head 
revealed no abnormalities.  A complaint of headaches was also 
noted in June 1986.  There is no subsequent indication of 
headaches or other problems attributable to the February 1986 
incident during the five remaining years of the veteran's 
active military service.  

The service medical records show no complaint, treatment or 
diagnosis of vertigo.  

The veteran was the subject of a VA Compensation and Pension 
(C&P) examination in May 1991.  He did not report the blow to 
his head in February 1986, nor did he complain of headaches 
and dizziness.  Physical examination was pertinently normal.

The veteran was hospitalized at a VA facility for alcohol 
detoxification in April and May 1993.  He stated that he had 
has 2-3 months of sobriety during the pervious five years.  
In the medical history taken in connection with his 
admission, he did not mention any head injury, nor did he 
report headaches or dizziness. Physical examination was 
pertinently normal. 

A private treatment record dated in September 1996 shows that 
the veteran was seen for a complaint of headaches which had 
been going on for a couple of weeks.  He denied head trauma.  
The diagnosis was headaches, muscle contraction type.  
VA treatment records show that a CT head scan in October 1996 
was normal.  In November 1997, the veteran reported three 
episodes of vertigo; he was provided medication for vertigo.  
In October 1998, he veteran complained of headaches and 
dizziness.  The diagnosis was chronic dizziness.  A December 
1998 progress note reflects the veteran's report of 
developing vertigo in October 1997.  VA medical records 
reflect complaints and treatment for headaches and dizzy 
spells in 1999 and 2000.  An addendum dated in October 2000 
reflects that the veteran was written a prescription for 
medication for vertigo.  

During the October 2001 personal hearing, the veteran 
testified that in December 1986 he was knocked out during a 
boxing match in service.  He stated that the next day he 
experienced bad headaches and received treatment at the unit 
dispensary.  Thereafter, he was seen on multiple occasions 
for headaches.  He has continued to have headaches since 
service.  He indicated that sometime between 1987 and 1989 he 
began having dizzy spells.  He indicated that he believed 
that his dizzy spells are related to his being knocked out 
since this is the only head trauma incurred.  He described 
occasional treatment after service for dizziness.  See 
October 2001 hearing transcript.  

The veteran was provided a VA neurological examination in May 
2003.  The claims file was reviewed by the examiner.  The 
veteran complained of headaches.  He stated that he had about 
four a week with associated fatigue, usually occurring in the 
evenings when driving.  He stated that he had pain mostly to 
his right temple and to his occiptal area, pain persisting 
for about 30 minutes, relieved with sleeping.  He noticed 
this particularly with driving.  He sees the white lines and 
feels dizzy for a few minutes.  This resolves, and then he 
begins to have a headache.  Neurological examination was 
normal.  The diagnosis was chronic headaches.  

The examiner noted that the veteran had been knocked out 
during a fight in service and complained of having headaches 
since that time.  The examiner further noted, however, that 
on review of his medical record, it was noted that he did not 
have complaints of headache noted in his Primary Care Clinic 
on any of his recent visits.  It was also noted that he was 
not currently taking any medications specifically prescribed 
for headaches.  Also, the veteran was noted to have a long 
history of continued chronic alcohol abuse.  In the 
examiner's opinion, it was not at least as likely as not that 
the veteran's headaches were the result of being knocked out 
in service, but more likely related to his chronic alcohol 
abuse.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

With respect to Hickson element (1), current disability, 
there are diagnoses of headaches of record, and the May 2003 
VA examination resulted in a diagnosis of chronic headaches.  
Therefore, Hickson element (1) has been met with regard to 
the headache claim.  

However, there is no competent medical evidence that the 
veteran currently has vertigo.  Although there are complaints 
of chronic dizziness on the part of the veteran, and 
medications for vertigo were prescribed in November 1997 and 
in October 2000, there is of record no diagnosis of vertigo.  
Most recently, and significantly, the  May 2003 VA 
examination did not diagnose such condition.  

The evidence of record thus demonstrates complaints of 
dizziness without an identified cause [with the possible 
exception of chronic alcoholism, as suggested in the May 2003 
VA examination report] or a related diagnosis.  This does not 
satisfy the requirement that a current disability be 
demonstrated.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [symptoms alone, without a finding of an 
underlying disability, cannot be service-connected].

Based on this record, the Board believes that the 
preponderance of the evidence is against the veteran's claim 
as to the existence of a medical condition, vertigo, and 
Hickson element (1) thus has not been met with regard to the 
vertigo claim.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran was unquestionably knocked out 
in a boxing match in service.  In-service injury is 
demonstrated.

With respect to in-service disease, the service medical 
records show that the veteran complained of headaches on 
multiple occasions in service.  The diagnoses included sinus 
headaches and cluster versus tension headaches.  As such, 
Hickson element (2), in-service disease, has arguably been 
met regarding the headache claim.  

The records do not show treatment or diagnosis for dizziness 
and/or vertigo, and with respect to in-service disease 
Hickson element (2) has not been met regarding that claim.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to headaches and 
vertigo to his military service.  The May 2003 VA examiner 
concluded that the veteran's headaches were not likely 
related to being knocked out in a fight in 1985, but more 
likely due to his chronic alcohol abuse.  

With regard to the vertigo claim, the Board notes that in the 
absence of a current disability a medical nexus opinion would 
be an impossibility.    

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, it is well established that his lay 
statements are not probative of a nexus between the 
conditions and military service.  See Espiritu Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran at times has contended that nexus exists between 
his military service and the claimed headaches and dizziness 
because he allegedly experienced such  symptoms continually 
after service.  See, for example, the testimony he provided 
during the October 2001 hearing.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to continuity of symptomatology. However, 
supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

The Board additionally observes that the veteran's statements 
concerning continuous symptomatology of headaches and 
dizziness after service, made to VA adjudicators, is not 
replicated in the medical records.  The May 1991 VA C&P 
examination contains no such complaints, nor does the 1993 VA 
hospitalization for alcohol detoxification.  The first such 
complaints came in September 1996, several years after he 
left military service and a decade after the blow to the head 
in service.  Significantly, at that time, the veteran 
reported that his headaches began only weeks before.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The medical records show 
no complaints for a ten year period, five of which were after 
service.  To the extent that the veteran now contends that he 
had headaches and dizziness continuously after service, his 
self reports are outweighed by the medical evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].   

In summary, in regards to the claim of service connection for 
headaches, Hickson element (3) has not been met.  In regards 
to the claim for vertigo, Hickson elements (1) and (3) have 
not been met.  For the reasons and bases which have been 
expressed in detail above, the Board finds that a 
preponderance of the evidence is against these claims.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for headaches secondary to 
head trauma is denied. 

Entitlement to service connection for vertigo secondary to 
head trauma is denied.  


REMAND

3.  Entitlement to service connection for a heart disorder.

As noted in the Introduction, the RO received additional 
private treatment records in March 2004, after the SSOC was 
issued in February 2004.  These records reflect treatment for 
heart-related complaints.  

Under the provisions of 38 C.F.R. § 20.1304(c) (2003), 
pertinent evidence submitted on appeal must be initially 
reviewed by the RO unless a valid waiver of consideration has 
been received.  No such waiver was received in this instance.

The Board therefore remands this issue to the Veterans 
Benefits Administration (VBA) for the following action:

VBA must readjudicate the issue of 
entitlement to service connection for a 
heart disorder, to include consideration 
of all evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC and be given an 
appropriate opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



